CARBONACEOUS MATERIALS AND METHODS OF USE THEREOF
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 8/2/2021:
Claims 1, 2, and 4 have been amended; no new matter has been entered.
Previous rejections under 35 USC 102(a)(1)/103 have been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot based on grounds of new rejection necessitated by amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11-13, 15, 17-19, 22, 25, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Applicant discloses compressing the material by applying a pressure of 0.477 t/cm2. However, paragraph 0096 of the as-filed specifications state that a force of 1.5 tons was applied resulting in a pressure of 0.477 t/cm2. 
Claim 1 recites the limitation "the surface". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 15, 17-19, 22, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Spahr et al. (WO 2013/149807 A2).
Regarding claims 1, 2, 27, and 28, Spahr et al. teach a composition (Abstract) comprising: at least one surface-modified carbonaceous particulate material; and at least one carbonaceous particulate material having a lower spring-back than the at least one surface-modified carbonaceous particulate material. (Paragraphs 0097, 0098, 101, 111-112, and table 6 disclose graphite compositions for lithium ion batteries which comprise surface oxidized low surface area synthetic graphite and highly crystalline synthetic graphite such as TIMREX SFG 15.)
Spahr et al. do not disclose any limitation about the spring-back of these materials. Further, Spahr et al. do not disclose  wherein the surface- modified carbonaceous particulate material is a high spring-back surface-modified carbonaceous particulate material having a spring-back of equal to or more than 20%, and/or wherein the at least one low spring-back carbonaceous materials particulate material has a spring-back of equal to or below about 18%.
However, Spahr et al. disclose clearly surface modified graphite material with a spring-back as defined in the present claims because the applicant refers directly to Spahr in paragraphs 0009 and 0013 for the synthesis of said high spring back surface modified carbonaceous particles. 
Therefore, it would be obvious to one of ordinary skill in the art, if not inherent, that the composition of Spahr that the highly crystalline has a lower spring-back than the surface modified synthetic graphite.
However, Spahr et al. do not teach wherein the at least one surface-modified carbonaceous particulate material has a BET Specific Surface Area (BET-SSA) of from about 4.1 m2/g to 20 m2/g.
Spahr et al. teach a BET SSA of 1-4 m2/g (Paragraph 0101). Further, the Applicant discloses the term “about” in paragraph 21 of the specifications should be understood to encompass ±5%. As such, 5% of 4.1 is 0.205. With this “about 4.1” can essentially range from 3.895-4.305 and as such, Spahr is well within this range. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I)
Spahr et al. do not disclose the surface of the particles of said surface-modified carbonaceous particulate material has been modified chemically by introducing additional functional groups on the surface of the carbonaceous particles, or by adding a complete or incomplete layer of amorphous or non-crystalline carbon on the surface of said carbonaceous particles; and
wherein the spring-back of the carbonaceous particulate materials of the composition is measured after compressing the particulate material by applying a pressure of 0.477 t/cm2
MPEP Product-by-Process Claims
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
Regarding claims 3 and 4, Spahr et al. teach the composition according to claim 1, wherein the BET SSA of the low spring-back carbonaceous particulate material is higher than the BET SSA of the surface-modified carbonaceous particulate material (Paragraph 0101 discloses 1-4 m2/g.) and wherein the at least one surface-modified carbonaceous particulate material has a BET SSA from about 4.5 to about 15 m2/g. (Spahr et al. teach a BET SSA of 1-4 m2/g (Paragraph 0101). Further, the Applicant discloses the term “about” in paragraph 21 of the specifications should be understood to encompass ±5%. As such, 5% of 4.1 is 0.205. With this “about 4.1” can essentially range from 3.895-4.305. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I))
Regarding claim 5, Spahr et al. teach the composition according to claim 4, wherein the surface-modified carbonaceous particulate material is further characterized by any one of the following parameters, alone or in combination:
A ratio of Lc/La of greater than 1 (Paragraph 0101, point 29)
A crystallite size Lc from 50 to 400 nm (Paragraph 0101, point 30.)
A crystallite size of La from 5 to 100 nm (Paragraph 0101, point 31)
An oxygen content of greater than 50 ppm (Paragraph 0101, point 32)
Regarding claim 6, Spahr et al. teach the composition according to claim 4, wherein the at least one surface-modified carbonaceous particulate material is further characterized by
A pH value ranging from 5.0-7.0 (Paragraph 0101, point 14)
A xylene density from 2.24 to 2.26 g/cm3 (Paragraph 0101, point, 12)
Exhibiting an Id/Ig ratio of below about 0.3 when measured with a laser having an excitation wavelength of 632.8 nm (Paragraph 0101, point 13)
Regarding claim 8, Spahr et al. teach the composition according to claim 1, wherein the at least one surface-modified carbonaceous material is characterized by comprising carbonaceous core particles with a non-graphitic carbon coating (Paragraph 0065 discloses chemical vapor deposition of disordered carbon-containing particles on the surface of the graphite particles.).
Regarding claim 15, Spahr et al. teach the composition according to claim 1,  wherein the carbonaceous particles forming the core of said at least one surface-modified carbonaceous particulate material are selected from natural graphite, synthetic graphite, coke, hard carbon, graphitized fine coke, mixtures thereof, or compositions of such carbon particles which further x (X = 0.2-18), or SnOx (including SnO and SnO2) (Paragraph 0111 discloses synthetic graphite.)
Regarding claim 17, Spahr et al. teach the composition according to claim 1,  wherein the low spring-back carbonaceous particulate material is selected from natural graphite, synthetic graphite, coke, exfoliated graphite, graphene, few-layer graphene, graphite fibers, nanographite, non-graphitic carbon, carbon black, petroleum- or coal based coke, glassy carbon, carbon nanotubes, fullerenes, carbon fibers, hard carbon, graphitized fine coke, or mixtures thereof, or compositions of such carbon particles which further contain silicon, tin, bismuth, antimony, aluminum, silver, SiOx (X = 0.2-18), or SnOx (including SnO and SnO2) particles (Paragraph 0111 discloses synthetic graphite.)
Regarding claim 18, Spahr et al. teach the composition according to claim 1, wherein the at least one low spring-back carbonaceous material has not been surface-modified by oxidation and / or non-graphitic carbon coating (Paragraph 0065).
Regarding claim 19, Spahr et al. teach the composition according to claim 1, wherein the at least one low spring-back carbonaceous material is a highly crystalline graphite, characterized by any one of the following parameters, alone or in combination:
A BET SSA of more than about 5 m2/g (Paragraph 0111 discloses 9.5 m2g.)
A particle size distribution (D90) ranging from 3 to 50 µm (Paragraph 0111 discloses 18 µm.)
A particle size distribution (D50) ranging from 1 to 50 µm (Paragraph 0111 discloses 9 µm.)
A particle size distribution (D10) ranging from 0.5 to 10 µm (Paragraph 0111 discloses 4 µm.)
A crystallie size Lc from 30 to 400 nm (Paragraph 0111 discloses 180 nm.)
A xylene density from 2.24 to 2.27 g/cm3 (Paragraph 0111 discloses 2.26 g/cm3.)
A c/2 distance of equal to or smaller than 0.3370 nm (Paragraph 0111 discloses a c/2 of 0.3355 nm.)
Regarding claim 22, Spahr et al. teach the composition according to claim 1, wherein the content of the low spring back carbonaceous particulate is below about 30% by weight of the composition (Paragraph 011 discloses 5-20 wt.%).
Regarding claim 25, Spahr et al. teach the composition according to claim 1, wherein the composition further comprises a polymer binder material, and wherein the content of said polymer binder is between about 1% and about 5% by weight of the composition (Paragraph 0098 discloses 2% SBR and 1% CNC binder.)
Regarding claim 29, Spahr et al. teach the composition according to claim 1, wherein the composition comprises at least 75% by weight of the at least one surface-modified carbonaceous particulate material, and from 2% to 15% by weight of the at least one low spring-back carbonaceous material (Paragraph 0111 discloses 5-20 wt. %)

Claims 11-13, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Spahr et al. (WO 2013/149807 A2) as applied to claim 1 above, and further in view of Gulas et al. (WO 2016/008951 A1).
Regarding claims 11 and 12, Spahr et al. teach the composition according to claim 8. However, Spahr et al. do not teach wherein the non-graphitic carbon coating of said at least one surface-modified carbonaceous particulate material is a hydrophilic non-graphitic carbon coating, 
(i)    a contact angle after 3 seconds that is less than 90°, or less than 75°, less than 70°, or less than 65°s and/or a contact angle after 5 seconds that is less than about 60°, or less than 40°, less than 30°, less than 25°, or less than 20°; and/or
(ii)    a surface energy of said hydrophilic surface-modified carbonaceous particulate material of at least 59 m J/m2.
Gulas et al. teach surface-modified carbonaceous particulate material having a hydrophilic non-graphitic carbon coating. The material can for example be produced by CVD-coating of a carbonaceous particulate material such as graphite followed by an oxidation treatment under defined conditions (Abstract).Further, wherein the non-graphitic carbon coating of said at least one surface-modified carbonaceous particulate material is a hydrophilic non-graphitic carbon coating (Abstract), comprised of oxidized amorphous carbon (Paragraph 0045), wherein said at least one hydrophilic surface-modified carbonaceous particulate material of the composition exhibits a wettability characterized by
(i)    a contact angle after 3 seconds that is less than 90°, or less than 75°, less than 70°, or less than 65°s and/or a contact angle after 5 seconds that is less than about 60°, or less than 40°, less than 30°, less than 25°, or less than 20° (Paragraph 0040); and/or
(ii)    a surface energy of said hydrophilic surface-modified carbonaceous particulate material of at least 59 m J/m2. (Paragraph 0041)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Spahr with Gulas in order to make a more hydrophilic surface compared to an unmodified CVD-coated 
Regarding claim 13, Spahr and Gulas et al. teach the composition according to claim 11. Further, Gulas teaches wherein the at least one hydrophilic surface-modified carbonaceous particulate material in the composition is further characterized by
(i) an oxygen content of greater than about 200 ppm (Paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Spahr with Gulas in order to make a more hydrophilic surface compared to an unmodified CVD-coated carbon material, which is desirable in many applications, such as when used as an active material in the negative electrode of lithium ion batteries or in a polymer composite material.
Regarding claim 30, Spahr et al. teach the composition according to claim 1. However, they do not teach wherein the composition further comprises carbon black. 
Gulas et al. teach wherein the composition further comprises carbon black (Paragraph 0116).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Spahr with Gulas in order to make a more hydrophilic surface compared to an unmodified CVD-coated carbon material, which is desirable in many applications, such as when used as an active material in the negative electrode of lithium ion batteries or in a polymer composite material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729